Title: To George Washington from Brigadier General Hugh Mercer, 16 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Eliza. Town 16 July 1776

In consequence of Col. Reeds Letter and the Plan shewn me by Major Knowlton I have reconoitred the Enemie’s Posts and last night had the Assistance of Capt. John Mercerau to bring some Intelligence from Staten Island—He undertook the Service very cheerfully—told he could go very secretly to his Brother in Laws House who it seems resides back in the woods, remote from the Parties along Shore; the Capt. informs that he got to the House, where his Brother & Wife were alone—that he told them there were Soldiers in every house near the Shore—the Numbers rather uncertain but in the Neck where we propose an Attack. I cannot collect from his accot & all observation that there are 6 or 700—Two Creeks inclose this Neck all to a Point of Woods three or four hundred Yards Wide—The Principal Posts of the Enemy are three—the Blazing Star the lowest where there appear to be from 100 to 200 men The two Other houses about a mile or more assunder do not appear to contain so many men—Some scattering houses on the Neck also have Soldiers quartered—but being more inconvenient & Small buildings cannot be supposd to contain many Men—every morning & Evening a Patrole of one Hundred men passes into the Neck from house to house where Guards are kept & returns

to some other Post—This is the state of the Enemy—The Plan of Attack which I propose is as follows.
To Ferry over between the Hours of 11 & 2 in the Morning to morrow Night—from Thompsons Creek to the Woods where the Marsh is most practicable 1400 Men—Col. Brodhead with 400 P. Riflemen to pass over first & take possession of the Ground where the Creek forms the Neck of smallest width—there to lye in Ambush from Creek to Creek—Major Knowlton marches next with 250 of his Regt, 50 P. Rifle Men & 50 Militia towards the Blazing Starr—Col. Piper with 100 Rifle Men & 150 Militia to take the Road to the Midle house in our View from this Shore, and Another Field Officer with a like Number to make towards the upper house—100 Rifle men & 50 militia will remain for a Reserve to Scour the Neck & attack any Scattering Houses we may discover there—The orders to those Parties will be to proceed if possible under covered & to remain near to the Enemy till day Break & then to make a Vigorous Attack—Those at the upper houses to wait till firing is heard at the Blazing Star—the most distant Post—If the Enemy attempts to pass into the Neck to the Releif of their Guards—Col. Brodhead will have orders to place his men so as to form an Ambuscade that may give him a great advantage—his men are I think to be depended on for such service—We propose if Successfull to retire by the Blazing Starr—for this purpose not only the Craft we cross over in from Thompson Creek but all others that can be collected along the Shores, will be collected there by the Parties stationed at our different Posts near that Place—The Clamour of the Militia to get to their Harvest have obliged me to discharge many—however We have at Amboy 750 Rifle men—We expect 250 from Powles Hook—& depend on 400 of the Pennsylv. Light Infantry or Militia to be at Woodbridge to morrow—but should their march be so slow as to disapoint us—I shall have that Number of militia prepared on this Quarter, without weakening too much the Several Posts we occupy on the Jersey Shore—I shall endeavour to procure Guides for the Several Parties—Your Instructions for the improvement of the Above plan will give great pleasure—& may ensure its Success. I have the honor to be Sir Your Excellencys Most obedet Servant

Hugh Mercer



The Parties sent to Attack the Posts will have orders to send on a few men, if possible, to seize the Centinels & Guards before they can give an alarm—which if executed properly may save our men.
There are two feild Peices at our Post opposite the Blazing Star which may be employd to favour our Retreat if necessary.
All the troops for this Service will assemble by to morrow Evening at Woodbridge—excepting those from Powles Hook which I shall look for here by that time, if your Excellency approves of going on with the Enterprize.


H.M.

The common talk on the Island is that they wait for the fleet from England & then will Attack N. York—No Encampment—but the men Scattered all over the Island—no considerable Encampment.
From some difficulties that occur with regard to the Craft necessary for the Enterprize I begin to think it will be Thursday night before it can be entered upon.
Since writing the above I am informed that a Guard of one hundred Men takes post every night on a Point of Woods nearly opposite to the Mouth of Thompsons Creek—but not so near but we may possibly pass from hence along the Sound & land lower down than what was first intended—only we shall have a greater body of Marsh to cross—said to be a mile before we reach the Woods—Our Craft is also to take Round from Eliza. Town Creek into Thompsons Creek.

